Dissenting Opinion by
Hoffman, J.:
I respectfully dissent.
After carefully reviewing the record in this case, I cannot agree that the husband’s rather vague and indefinite testimony justifies the granting of a divorce on the ground of indignities. This is especially true when I consider that the husband’s testimony relates only to a ten month period in a seventeen year marriage. Moreover, the master, whose report is entitled to careful consideration in the area of credibility, recommended that plaintiff’s prayer be denied.
Weighing these added factors, I conclude that our Commonwealth’s interest in preserving marriages should not be subverted by reference to unimportant events which, in my opinion, have been magnified beyond all credibility. We should not depart from the well established rule that a court should not enter a decree based on a slight preponderance of the evidence, but should refuse the divorce unless the plaintiff establishes his charge by proof that is clear and satisfactory. Oliver v. Oliver, 172 Pa. Superior Ct. 600, 94 A. 2d 124 (1953).
Weight, J., joins in this dissenting opinion.